Citation Nr: 0022124	
Decision Date: 08/21/00    Archive Date: 08/25/00

DOCKET NO.  99-08 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
nonservice-connected disability pension benefits.  


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had recognized service from October 28, 1944 to 
May 25, 1946, consisting of recognized guerilla service from 
October 28, 1944 to April 26, 1946 and Regular Philippine 
Army Service from April 27, 1946 to May 25, 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Manila, Philippines Department of Veterans 
Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The veteran had recognized guerilla service from October 1944 
to April 1946 and Regular Philippine Army service from April 
1946 to May 1946.  


CONCLUSION OF LAW

The criteria for basic entitlement to VA nonservice-connected 
disability pension benefits have not been met.  38 U.S.C.A. 
§§ 101(2), 107, 1521 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.1, 3.2, 3.3, 3.6, 3.9 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In a VA Form 8-508a Certificate of Identification dated from 
January 1952, the veteran indicated that he had served as a 
sergeant in the 1st Battalion (Bn.), 14th Infantry (Inf.) from 
October 1944 to May 1946.  He also indicated that he was part 
of the Army of the United States (AUS).  The veteran also 
completed a VA Form 8-526c in which he reported essentially 
the same information.  

In a February 1952 affidavit it was stated that the veteran 
was part of the 14th Infantry, "USAFIP, NL" until his 
discharge in 1946.  

In March 1952, the Adjutant General of the service department 
determined that no record had been found to show that the 
veteran had served as a member of the Army of the United 
States or of the Philippine Scouts.  

In September 1953, the Adjutant General of the service 
department determined that the veteran had recognized 
guerilla service from October 1944 to April 1946 and Regular 
Philippine Army service from April 1946 to May 1946.  It was 
noted that the name of the veteran's guerilla unit was A 
Company, 1st Bn., 14th Inf., "USAFIP, NL."  

In January 1993 the veteran submitted his claim for non-
service-connected pension benefits.  Submitted with this 
document were additional service records and an April 1991 
certification.  

The April 1991 certification essentially reiterated the facts 
of the veteran's service as already noted by the service 
department.  The service records also confirm what was 
already found by the service department; that the veteran 
served in the infantry in the Philippine Army.  

In July 1993 the RO received a statement dated from October 
1970 certifying that the veteran was inducted into the 
service of the 1st Bn., 14th Inf., United States Army Forces 
in the Far East (USAFFE).  

In October 1993 the veteran contended that he was a member of 
the Army of the United States (AUS) by virtue of his 
induction into the 14th Infantry in 1942.  He contended that 
the 14th Infantry was offered AUS status by General Douglas 
MacArthur.  

Affidavits dated from May 1997 contended that the veteran was 
inducted as a soldier of the AUS in July 1942.  A 
certification of military service shows that an individual 
other than the veteran was found to be a member of the AUS.  

In his April 1999 substantive appeal, the veteran again 
contended that he had been inducted as a member of the AUS.  



Criteria

The law authorizes the payment of nonservice-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521 (West 1991).

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the claimant 
have active military, naval or air service.  See 38 U.S.C.A. 
§§ 101(2), (24), 1521(a); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 1991).

"Active military, naval, and air service" includes active 
duty.  "Active duty" is defined as full-time duty in the 
Armed Forces.  38 C.F.R. § 3.6(a), (b).  "Armed Forces" 
consists of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.8.

Service in the Regular Philippine Scouts is included for 
pension, compensation, dependency and indemnity compensation, 
and burial benefits.  38 C.F.R. § 3.8(a).

Service of persons enlisted under section 14, Pub. L. 190, 
79th Congress (Act of October 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive were made under the 
provisions of Pub. L. 190 as it constituted the sole 
authority for such enlistments during that period.  


This paragraph does not apply to officers who were 
commissioned in connection with the administration of Pub. L. 
190. (Authority: 38 U.S.C. 107) 38 C.F.R. § 3.8 (b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945 and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  

Service department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension or 
burial benefits.  38 C.F.R. § 3.8(c) and (d).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States, shall not be deemed to have been active 
military, naval, or air service for the purposes of awarding 
nonservice-connected pension benefits.  38 U.S.C.A. § 107(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that findings by the United States service 
department verifying a person's service "are binding on the 
VA for purposes of establishing service in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  





Analysis

As was stated above, the service department specifically 
determined that the veteran had service from October 1944 to 
May 1946, including recognized guerilla service and service 
in the Regular Philippine Army.  

The veteran has asserted that he should be entitled to non-
service-connected benefits because he served as part of the 
Army of the United States.  

The Board finds that the service department's determination 
that the veteran had recognized guerrilla service and Regular 
Philippine Army service, and that he did not have service in 
the Army of the United States or of the Philippine Scouts, is 
binding on VA.  38 C.F.R. § 3.203; see Duro, 2 Vet. App. at 
532.

As noted above, the provisions of 38 U.S.C.A. § 107 render 
the survivors of those who served as members of the 
Philippine Army prior to July 1, 1946, such as the veteran, 
ineligible for nonservice-connected death pension benefits.  
Therefore, the Board finds that the veteran is not eligible 
for the requested benefit.

Following a review of the record, there does not appear to be 
any additional evidence which would, in the Board's view, 
warrant a further request to the service department to verify 
or recertify additional military service.  Sarmiento v. 
Brown, 7 Vet. App. 80 (1994).

The Board has carefully reviewed the entire record in this 
case.  However, this is a case in which the law is 
dispositive; basic eligibility for pension is precluded based 
on the veteran's service.  Therefore, the appeal must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  



ORDER

Basic eligibility for nonservice-connected VA disability 
pension benefits is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

